Citation Nr: 9908256	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-44 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for low 
back pain.

2.  Entitlement to service connection for a chronic right 
knee disability.

3.  Entitlement to an increased evaluation for multiple 
callous and surgical procedures of the feet, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July and October 1996 rating decisions by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a right knee disability, an increased 
evaluation for a bilateral foot disorder, and determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection of low back pain.

In a June 1998 rating decision, the RO indicated the issue of 
service connection for a low back disorder was being deferred 
pending a VA examination of the back.  However, the case was 
certified to the Board prior to the scheduling of such 
examination.


FINDINGS OF FACT

1.  Service connection for low back pain was denied by the RO 
in an unappealed rating decision in October 1991.  The 
veteran did not submit a notice of disagreement with that 
decision.

2.  The additional medical documentation submitted since the 
October 1991 rating decision is new, relevant, and directly 
relates to the etiology of the veteran's low back disorder.

3.  The veteran was treated for a right knee disability 
during service which apparently resolved without chronic 
residuals 

4.  Although the veteran has current right knee complaints, a 
chronic right knee disability has not been diagnosed.


CONCLUSIONS OF LAW

1.  The additional documentation received since the October 
1991 rating decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for low back pain.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic right knee 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Low back disorder

Service connection for a back disorder was previously denied 
in October 1991.  The veteran did not appeal and that 
decision became final.

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc), slip op. at 
4 citing Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Since the October 1991 determination, a medical statement 
from a private physician has been added to the record.  In a 
September 1997 letter, Catherine L. Thomas, M.D., stated that 
she had reviewed the veteran's service medical records and 
opined that "it clear that [the veteran] was suffering from 
back pain and likely had lumbar disc disease during his 
period of active service.  The statement is relevant and 
probative of the issue at hand.  It is new and material 
evidence and the claim is reopened.
   
				II.  Right knee disability

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).     
 
Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

Service medical records reveal that the veteran was seen on 
several occasions from 1979 to 1983 complaining of right knee 
pain.  Evaluations of the right knee indicate pain and 
swelling.  Diagnoses included compression trauma to right 
knee, contusion of the right knee with effusion, early 
chondromalacia of the right knee with resolving medial 
collateral ligament strain, resolving synovitis, and 
quadriceps weakness.  Contemporaneous x-ray studies of the 
right knee showed no fracture. The remainder of the service 
medical records associated with the veteran's period of 
active service do not refer to right knee complaints.  At the 
August 1990 retirement examination, there were no complaints 
regarding the right knee, and an evaluation of the lower 
extremities was normal.

At a September 1991 VA examination, the veteran complained of 
left knee problems, there were no complaints or findings 
pertaining to the right knee.

VA medical records from March 1996 reveal that the veteran 
was seen with complaints of bilateral knee popping and giving 
out without pain.  It was noted that the veteran reported 
this had been occurring for the last 2-3 years, but had 
become worse in the last 2-3 months.  On evaluation, there 
was 1+ opening to varus stress bilaterally and 1+ Anterior's 
drawer sign bilaterally.  There was no crepitus and pivotal 
shift was negative.  Range of motion was normal.  X-ray 
studies were normal.  The impression was weak quadriceps and 
the veteran was referred to physical therapy.  An April 1996 
VA physical therapy notation indicates that the veteran 
reported injuring his knees 16-17 years ago and now states 
that for the past year, his knees give out and he has 
occasional pain.  The veteran was taught home program for 
knee as well as the use of heat for pain relief.
 
The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
The Board observes that the veteran was treated for knee 
problems from 1979 and 1983.  The remainder of the service 
medical records associated with his period of honorable 
active service make no reference to knee problems.  Such 
findings tend to establish that the veteran's knee problems 
were acute and transitory in nature and resolved without 
chronic residuals.  

VA medical records from March to April 1996 reveal complaints 
of knee instability and occasional pain.  The diagnoses 
include quadricep weakness and knee pain.  However, none of 
the veteran's medical records contain diagnosis of a chronic 
right knee disability as opposed to acute and transitory 
complaints.

There is no clinical documentation of any diagnosis or 
treatment for a chronic right knee disability at the current 
time, since the veteran's discharge from service, or during 
service.  In the absence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board concludes that the veteran's 
claim for service connection for a chronic right knee 
disability is not well grounded.  Accordingly, the claim for 
service connection for a chronic right knee disability is 
denied.  38 U.S.C.A. § 5107 (West 1991).

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  



ORDER

The veteran's claim for entitlement to service connection for 
a low back disorder is reopened.  Service connection for a 
chronic right knee disability is denied.


REMAND

The Board notes that the RO, in a June 1998 rating decision, 
indicated the issue of service connection for a low back 
disorder was being deferred pending a VA examination of the 
back.  However, the case was certified to the Board prior to 
the scheduling of such examination, and there is no 
indication that this examination occurred.  In light of the 
Board's decision that the veteran's claim for service 
connection for a low back disability has been reopened and 
the September 1997 letter from Dr. Thomas, an opinion as to 
the nexus of the veteran's current low back disability and 
the low back problems he experienced during service is 
necessary.

The veteran has contended that his bilateral foot disability 
is much worse than currently evaluated.  The Board notes that 
the most recent VA examination of record was performed in 
September 1991.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  

Therefore, the case is REMANDED to the RO for the following 
development:
				
1.  The RO should schedule the veteran 
for a VA orthopedic examination for 
compensation purposes, which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral foot disability as well 
as any relationship of his current low 
back disorder and his low back problems 
during service.  All indicated tests and 
studies should be accomplished and the 
findings should be reported in detail.  
The physician should be specifically 
requested to proffer an opinion as to the 
relationship of his current low back 
disorder and his low back problems during 
service.  The claims folder should be 
made available to the examiner prior to 
the examination.  The examination report 
should reflect that such a review was 
conducted. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant 
without good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
M21-1, Part IV, paragraph 28.09(b) (3).  
The RO must comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.
 

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
case should be returned after compliance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


